Mr. Justice Schaefer delivered the opinion of the court: •By their complaint in this case certain members of the Peoria fire department sought a declaratory judgment that ordinances of the City of Peoria which authorized the city manager to assign to firemen duties normally performed by members of other city departments are unconstitutional and void. The defendants answered and moved for judgment on the pleadings. The motion was granted and the plaintiffs appeal. Their contention is that the City of Peoria does not have power to require firemen to perform duties in the police department. This contention is disposed of by the opinion of this court in Hunt v. City of Peoria, 30 Ill.2d 230. No reason has been suggested that would require a different outcome because firemen are involved in this case instead of the policemen who raised the same basic issue in Hunt. Indeed, the Hunt case is not mentioned in the plaintiffs’ brief. Plaintiffs also contend that the trial court erred in granting defendant’s motion for judgment on the pleadings, but they fail to point out any respect in which the pleadings raised a genuine issue as to a material fact. The motion for judgment on the pleadings was therefore properly granted, and the judgment of the circuit court of Peoria County is affirmed. Judgment affirmed.